RECEIVED IN                                                                    FILED IN
     COURT OF CRIMINAL APPEALS
                                                                                COURT OF CRIMINAL APPEAl s
                                                NO. ECH862-07
           JAN 21 2015                             IN TOE
                                                                                         JAN 23 2015
                                          CCURT CF CRIMimL APPEALS
        Abel Acosta, Clerk                                                          Abel Acosta, Clerk
                                                AUSTIN, TEXAS




                                                CHARLES CAMP
                                                  Appellent

                                                     VS


                                               STATE CF TEXAS
                                                  Appellee


                           Eton Appeal No. 02-13-CO247-CR/02-13-00248-CR/
                                               02-13-CO248-CR/02-13-O025CKR
                             Cn Appeal frati The Seacnd District of Texas
                                   (        Tarrant County/ Texas
                        "Trial Court No. 132456R/1324668RA324671R/1324677R


                             E3RSP MMEN BOR EXDQETCN CF TDCTO EHE
                                   EEananm k r niHSErEOTRZ fewb*

TO THE FnCRABLE JUDGES CF THE CCURT CF CRIMINAL APFEALS:

      Ctmas now,   Charles Canp,       Petitioner, aid files this Motion for an extension of sixty (GO)
days in which to file petiticn for Discreticnary Review. In support of this notion, appellant
shows the Court the following:

                                                      I
       The Petitioner was convicted in the 297th District Cburt 'of Tarrant County, Texas of the
cffense cf Aggravated Rdcbery in Trial Curt Kb. 1324G67R/0324668R/1324671R and 1324S77R styled
State of Texas vs Charles Canp. The Petitioner appealed to the Court of Appeals, Second District.
The case was affirmed    Decenber 11, 2014.



        The present deadline for filing the Petiticn for Discretionary Review       is   Janurary   10,
2015. The Petitioner has not requested any extension prior to this request.
                                                     in

       Petitioner's request for an extension is based on the following facts:

1.     Petitioner was not informed of the decision of the Court of Appeals in Affirming his case
until January 2, 2014.


                                                     (1)
2.   Petitioner is proceeding pro se as a layman and is unskilled and unknowledgeable in natters
of law and legal procedure.
3.   Petitioners' access to legal research materials located within the priscn unit law library
is limited to approximately 8-12 hours per week.
4.   The claims presented for review en appeal by appellate counsel present numerous, caiplex
issues which require a substantial amount of tine for Petitioner as a layman in researching
and dessaninating legal principles and procedures in meaningfully preparing and presenting Pe
titicn for Discretionary Review in this case.
5.   Petitioner does not seek additional time to file Petiticn for Discretionary Review for undue
delay.


Wt£HkKH4, Petitioner prays this Cburt grant this motion and extend the deadline for filing
Petition for Discreticnary Review in Cause No. PD-0852-07 up to and including March 11,2015.




                                                                         Respectfully Submitted,


                                                                         Charles Canp
                                                                                 Canp          /
                                                                         Petitioner, Ero Se
                                                            Texas DspartnBnt of Criminal Justice
                                                                          Institutional DLvision
                                                                             F.M. Robertson Unit
                                                                                TDCJ-ID# 1857911
                                                                               Abilene, TX 79601




                                                (2)
 ^0. ftp* \2-?>P3> c CAr^vTDL £>T*7\oU
 _^£>£iA,JLl^Jlfb1_V\^La^>-


  OfrpOjtflU %          Zj&tC

   <U:'V)o. Pfr- PW2--01                  f'ftlW >rf STVrg



 J)lM._JL\£<UL(_


      _E.fcLCilfe5.ai _«5_r j^liiift v*A VUl _vbw_. r\0<w\>_^t.X <y><^ ^>K\<^ g.AU^e,. t.s *&-£ ^\ «x>g-f 's


"^)L_Sj____cV__<_i:__»
    ^^.Vvtfi-x^A               V^JVaa^   __.^<&.   ?aJ^>^r\.«JO--Cv5   0«rl^<>._<. ,v\«-^i-v> Arvr     So-sfA^Si-,-.



    ~T»Naw\£. Kl~fv^ Jf&T UCW A^<w«- Q^J>                   <Art4      CyS-S^W^t^— C*- i-ClA^        M-sJfcar,




   J_=A &JLA.<JSL,u
                              C***Js_
(IMcwVa-'S     C.g

_£*jq___wv^r         Y^*_j>   b_-




                                                                                            RECEIVED IN
                                                                                     COURT OF CRIMINAL APPEALS

                                                                                            JAN 21 2015
 A^Ux-^^rv. i.ciu,(
                                                                                         Abel Acosta, Clerk